Exhibit 10.4
Execution Version
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) dated as of May 18, 2011 among
MoneyGram International, Inc., a Delaware corporation (“Holdco”), MoneyGram
Payment Systems Worldwide, Inc., a Delaware corporation (the “Borrower”),
MoneyGram Payment Systems, Inc., a Delaware corporation (“Payment Systems”),
MoneyGram of New York LLC, a Delaware limited liability company (“MGI NY”;
Holdco, the Borrower, Payment Systems, MGI NY and each Person who becomes a
party to this Agreement by execution of a joinder in the form of Exhibit A
hereto, are sometimes collectively referred to herein as “Grantors” and each,
individually, as a “Grantor”), and Bank of America, N.A., as Collateral Agent
for the benefit of the Secured Parties (in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof by and among Holdco, the Borrower, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
financial institutions so designated on the Commitment Schedule (the “Lenders”)
(the same, as it may be amended, restated, amended and restated, modified or
supplemented and in effect from time to time, being herein referred to as the
“Credit Agreement”), the Lenders have agreed to make available to the Borrower
certain credit facilities on the terms and conditions set forth therein;
     WHEREAS, one or more Grantors may from time to time on or after the date
hereof enter into, or guaranty the obligations of one or more other Grantors or
any of their respective Subsidiaries in connection with, one or more Rate
Management Transactions or Cash Management Agreements permitted by the Credit
Agreement with a Hedge Bank or a Cash Management Bank, as applicable;
     WHEREAS, each of the Grantors has benefited or will benefit directly and
indirectly from the credit facilities made available pursuant to the Credit
Agreement and from the entering into by Grantors of Rate Management Transactions
with Hedge Banks and Cash Management Agreements with Cash Management Banks, and
each Grantor other than the Borrower has entered into that certain Guaranty
dated as of the date hereof with respect to the Credit Agreement; and
     WHEREAS, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and make available the credit facilities thereunder and to
induce the Lenders and their Affiliates to enter into Rate Management
Transactions and Cash Management Agreements, the Grantors have agreed to enter
into this Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Definitions. Capitalized terms used herein without definition
and defined in the Credit Agreement are used herein as defined therein. In
addition, as used herein:
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement (as defined in the Credit Agreement), is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.
     “Chattel Paper” means any “chattel paper”, as such term is defined in the
UCC.
     “Collateral” shall have the meaning ascribed thereto in Section 3 hereof;
provided, however, that notwithstanding anything herein to the contrary, the
term “Collateral” shall not include any property of any Grantor constituting
Pledged Collateral under the Pledge Agreement or any Excluded Assets.
     “Commercial Tort Claims” means “commercial tort claims”, as such term is
defined in the UCC.
     “Contracts” means all contracts, undertakings, or other agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) in or under
which any Grantor may now or hereafter have any right, title or interest,
including, without limitation, with respect to an account receivable, any
agreement relating to the terms of payment or the terms of performance thereof,
in all cases other than Excluded Assets and other than any contract, undertaking
or other agreement if the granting of a security interest therein would be
prohibited by enforceable anti-assignment provisions of contracts or applicable
law (after giving effect to relevant provisions of the UCC).
     “Copyrights” means any copyrights, rights and interests in copyrights,
copyright registrations and copyright applications, including, without
limitation, the copyright registrations and applications listed on Schedule III
attached hereto, and all renewals of any of the foregoing, all income,
royalties, damages and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages and
payments for past, present and future infringements of any of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing.
     “Documents” means any “documents”, as such term is defined in the UCC, and
shall include, without limitation, all documents of title (as defined in the
UCC) bills of lading or other receipts evidencing or representing Inventory or
Equipment.
     “Equipment” means any “equipment”, as such term is defined in the UCC.
     “Event of Default” means a Default (as defined in the Credit Agreement).
     “Excluded Assets” means any or all of the following with respect to any
Grantor:
(a) cash and cash equivalents (other than proceeds of the Collateral);
(b) accounts receivable;

2



--------------------------------------------------------------------------------



 



(c) Portfolio Securities;
(d) deposit or securities accounts containing any of the foregoing;
(e) other assets that require perfection exclusively through control agreements
under the applicable UCC;
(f) Letter-of-Credit Rights;
(g) leasehold real property;
(h) motor vehicles and other assets subject to certificates of title;
(i) interest in joint ventures and non-Wholly-Owned Subsidiaries which cannot be
pledged without the consent of one or more third parties;
(j) tax-exempt bonds;
(k) General Intangibles or other rights arising under contracts, Instruments,
licenses, license agreements or other documents, to the extent (and only to the
extent) that the grant of a security interest would (i) be prohibited by an
enforceable anti-assignment provision of such documents in favor of a third
party on such grant, unless and until any required consents shall have been
obtained, (ii) give any other party to such contract, Instrument, license,
license agreement or other document the right to terminate its obligations
thereunder, or (iii) violate any law, provided, however, that (1) any portion of
any such General Intangible or other such right shall cease to constitute
Excluded Property pursuant to this clause (k) at the time and to the extent that
the grant of a security interest therein does not result in any of the
consequences specified above and (2) the limitation set forth in this clause
(k) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such General Intangible or
other such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC;
(l) property as to which the Collateral Agent and the Borrower reasonably
determine (as specified in writing by such Persons) that the costs of obtaining
a security interest (or perfecting the same) outweighs the benefit to the
Secured Parties of the security afforded thereby;
(m) Capital Stock representing more than 65% of the total combined voting power
of a Foreign Subsidiary;
(n) obligations the interest on which is wholly exempt from the taxes imposed by
subtitle A of the Code;
(o) Capital Stock issued by PropertyBridge; and

3



--------------------------------------------------------------------------------



 



(p) direct Proceeds, substitutions or replacements of any of the foregoing, but
only to the extent such Proceeds, substitutions or replacements would otherwise
constitute Excluded Property.
     “General Intangibles” means any “general intangibles”, as such term is
defined in the UCC, and, in any event, shall include, without limitation, all
right, title and interest in or under any Contract, models, drawings, materials
and records, claims, literary rights, goodwill, rights of performance,
Copyrights, Trademarks, Patents, warranties, rights under insurance policies and
rights of indemnification.
     “Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.
     “Hedge Bank” means any Person that (i) at the time it enters into Rate
Management Transaction (as defined in the Credit Agreement) with Holdco or any
Holdco Subsidiary, is a Lender or an Affiliate of a Lender and (ii) is a party
to the Rate Management Transactions listed on Schedule 1 to the Credit Agreement
and specified on such Schedule as a “Hedge Bank” (or any of such Person’s
Affiliates), in each case as a party to such Rate Management Transaction.
     “Instruments” means any “instrument”, as such term is defined in the UCC,
and shall include, without limitation, promissory notes, drafts, bills of
exchange, trade acceptances, letters of credit, letter of credit rights (as
defined in the UCC) and Chattel Paper, in each case other than Excluded Assets.
     “Inventory” means any “inventory”, as such term is defined in the UCC.
     “Investment Property” means any “investment property”, as such term is
defined in the UCC, other than Excluded Assets.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Collateral Agent, the LC
Issuer or any indemnified party arising under the Loan Documents, including
without limitation all obligations of the Loan Parties under the Guaranty and
all joinders and supplements thereto.
     “Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, and
those patents and patent applications listed on Schedule IV attached hereto, and
the reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing, and all income, royalties,
damages and payments now or hereafter due and/or payable under or with respect
to any of the foregoing, including, without limitation, damages and payments for
past, present and future infringements of any of the foregoing and the right to
sue for past, present and future infringements of any of the foregoing.

4



--------------------------------------------------------------------------------



 



     “Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof among the Collateral Agent, Holdco, the Borrower and certain of its
Subsidiaries, as from time to time amended, restated, amended and restated,
supplemented or otherwise modified.
     “Portfolio Securities” means, collectively, portfolio securities
(i) designated as “trading investments” on Holdco’s consolidated financial
statements, (ii) designated as “available for sale investments” on Holdco’s
consolidated financial statements or (iii) otherwise designated as investments
on Holdco’s consolidated financial statements, in each case valued at fair value
in accordance with GAAP.
     “Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
body, authority, bureau or agency (or any person acting under color of
governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the Collateral
other than Excluded Assets.
     “Representative” means any Person acting as agent, representative or
trustee on behalf of the Collateral Agent from time to time.
     “Required Secured Parties” means (a) prior to the date upon which the
Credit Agreement has terminated by its terms and all of the Obligations have
been paid in full, the Required Lenders (or if so required by Section 8.02 of
the Credit Agreement, all the Lenders) and (b) after the Credit Agreement has
terminated by its terms and all of the Obligations have been paid in full,
Secured Parties holding in the aggregate at least a majority of the aggregate
due and unpaid Secured Hedge Obligations and Secured Cash Management
Obligations, as determined by the Collateral Agent in its reasonable discretion.
     “Secured Parties” means, collectively, each Lender, the Hedge Banks, Cash
Management Banks, the LC Issuer, the Administrative Agent, the Collateral Agent
and all of their successors and assigns.
     “Secured Obligations” means, collectively, the Obligations, the Secured
Cash Management Obligations and the Secured Hedge Obligations.
     “Significant Acquired Subsidiary” means any Subsidiary of Holdco that on
the date such Subsidiary is acquired, incorporated or formed (or in respect of a
newly incorporated or formed Subsidiary, that acquires assets as part of one or
more related transactions immediately thereafter) has total assets that exceed
10% of the consolidated total assets of the Borrower and its Subsidiaries or has
total revenues for the most recent 12 month period, if applicable, on a pro
forma basis that exceed 10% of the total consolidated revenues for the most
recent 12 month period of the Borrower and its Subsidiaries.
     “Software” means all “software”, as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, other than software embedded in any
category of Goods,

5



--------------------------------------------------------------------------------



 



including, without limitation, all computer programs and all supporting
information provided in connection with a transaction related to any program.
     “Termination Date” means the first date on which (a) the Credit Agreement
is terminated, (b) the Obligations (other than contingent indemnification
obligations) have been fully and completely performed and indefeasibly
satisfied, (c) the Commitments have terminated, (d) each Rate Management
Transaction with any Hedge Bank shall have terminated or expired or, with
respect to any such Rate Management Transaction with any Hedge Bank that remains
in effect, the applicable Loan Party has provided to such Hedge Bank collateral
support of a kind and in an amount that is consistent with prevailing market
terms for an exposure comparable to the exposure of such counterparty under such
Rate Management Transaction and reasonably acceptable to such Hedge Bank, and
(e) all Secured Cash Management Obligations then due and payable have been paid
in full.
     “Trademarks” means any trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, all registrations and recordings thereof, and
all applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto and renewals
thereof, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the UCC is used to
define any term herein or in any Loan Document and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.
     Section 2. Representations, Warranties and Covenants of Grantors. Each
Grantor represents and warrants to, and covenants with, the Collateral Agent,
for the benefit of the Secured Parties, as follows:
     (a) each Grantor has rights in and the power to transfer the Collateral in
which it purports to grant a security interest pursuant to Section 3 hereof
(subject, with respect to after acquired Collateral, to such Grantor acquiring
the same) and no Lien other than Permitted Liens exists upon such Collateral;
     (b) such Grantor has the power, authority and legal right to execute this
Agreement and to grant a security interest in the Collateral to the Collateral
Agent, for the benefit of the Secured Parties;
     (c) this Agreement has been duly authorized, executed and delivered by such
Grantor and constitutes a legal, valid and binding obligation of such Grantor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles;

6



--------------------------------------------------------------------------------



 



     (d) no consent, approval or authorization of or designation or filing with
any Governmental Entity on the part of such Grantor is required in connection
with or as a condition to the security interest granted under this Agreement, or
the exercise by the Collateral Agent of the rights provided for in this
Agreement except as may be required in connection with disposition of the
Collateral by laws affecting creditors’ rights generally;
     (e) the execution, delivery and performance of this Agreement by such
Grantor will not violate any provision of (i) any applicable law, rule,
regulation, order, judgment, writ, award or decree binding on such Grantor,
(ii) the charter or by-laws or Memorandum of Articles of Association of such
Grantor or (iii) any mortgage, indenture, lease, contract, or other agreement,
instrument or undertaking to which such Grantor is a party or to which such
Grantor or its assets is bound, and will not result in the creation or
imposition of any Lien in any of the assets of such Grantor except to the extent
otherwise permitted by this Agreement or the Credit Agreement and except with
respect to clauses (i) or (iii), to the extent, individually or in the
aggregate, that such violation, conflict, breach, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect;
     (f) this Agreement is effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a valid security interest in and Lien
upon all of the Grantors’ right, title and interest in and to the Collateral,
and, upon the filing of appropriate UCC financing statements in the
jurisdictions listed on Schedule I attached hereto, such security interest will
be duly perfected in all the Collateral in which a security interest may be
perfected by filing of a UCC financing statement in the appropriate filing
office and jurisdiction pursuant to the UCC, and upon delivery of the
Instruments to the Collateral Agent or its Representative, duly endorsed by the
applicable Grantor or accompanied by appropriate undated instruments of transfer
duly executed by such Grantor, the security interest in the Instruments will be
duly perfected;
     (g) all of the Equipment, Inventory and Goods shall be located on the date
hereof at the places as specified on Schedule I attached hereto. Except as
disclosed on Schedule I, as of the date hereof none of the Collateral is in the
possession of any bailee, warehouseman, processor or consignee. Schedule I
discloses each Grantor’s name as of the date hereof as it appears in official
filings in the state of its incorporation, formation or organization, the type
of entity of each Grantor (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by each Grantor’s state of incorporation, formation or organization (or a
statement that no such number has been issued), each Grantor’s state of
incorporation, formation or organization and the chief place of business, chief
executive office and the office where each Grantor keeps its books and records.
Each Grantor has only one state of incorporation, formation or organization. No
Grantor (including any Person acquired by any Grantor) does business or has done
business during the one (1) year preceding the date hereof under any trade name
or fictitious business name except as disclosed on Schedule II attached hereto;
     (h) the Copyrights, Patents and Trademarks listed on Schedules III, IV and
V, respectively, constitute all of the registered or pending Copyrights, Patents
and Trademarks owned as of such date by such Grantor which are registered or
pending with any Governmental Entity;

7



--------------------------------------------------------------------------------



 



     (i) no Copyrights, Patents or Trademark which is material to the business
of such Grantor or the invalidity, unenforceability or termination of which
could reasonably be expected to have a Material Adverse Effect (each a “Material
IP Item”) has been adjudged invalid or unenforceable or has been canceled, in
whole or in part, or, to such Grantor’s knowledge, is not presently subsisting.
Each of such Material IP Items is valid and enforceable. Each Grantor is the
sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each of such Material IP Items free and clear of any Liens,
other than Permitted Liens. Each Grantor has adopted, used and is currently
using, or has a current bona fide intention to use, all of such Material IP
Items and such Grantor has no knowledge of any suits or actions commenced or
threatened with respect thereto; and
     (j) as of the date hereof, such Grantor does not own any Commercial Tort
Claim in an amount in excess of $5,000,000 individually or $10,000,000 in the
aggregate, except for those disclosed on Schedule VI hereto.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any State thereof and the District of Columbia,
(ii) other action under the laws of any jurisdiction other than the United
States of America, any State thereof and the District of Columbia or (iii) that
any control agreements be obtained in respect thereof.
     Section 3. Collateral. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, as of the Effective Date each Grantor hereby pledges and
grants to the Collateral Agent, for the benefit of the Secured Parties, a Lien
on and security interest in and to all of such Grantor’s right, title and
interest in the following personal property, whether now owned by such Grantor
or hereafter acquired and whether now existing or hereafter coming into
existence and wherever located (all being collectively referred to herein as
“Collateral”):
     (a) the Instruments of such Grantor, together with all payments thereon or
thereunder:
     (b) all Inventory of such Grantor;
     (c) all General Intangibles (including payment intangibles (as defined in
the UCC) and Software) of such Grantor;
     (d) all Equipment (including any corporate aircraft) of such Grantor;
     (e) all Documents of such Grantor;
     (f) all Contracts of such Grantor;
     (g) all Goods of such Grantor;
     (h) all Investment Property of such Grantor;

8



--------------------------------------------------------------------------------



 



     (i) Commercial Tort Claims of such Grantor; specified on Schedule VI, as
from time to time updated; and
     (j) all other tangible and intangible personal property of such Grantor,
including, without limitation, all Proceeds, products, accessions, rents,
profits, income, benefits, substitutions, additions and replacements of and to
any of the property of such Grantor described in the preceding clauses of this
Section 3 (including, without limitation, any proceeds of insurance thereon,
insurance claims and all rights, claims and benefits against any Person relating
thereto), other rights to payments not otherwise included in the foregoing and
all books, correspondence, files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs, computer programs, computer
files and other papers, documents and records in the possession or under the
control of such Grantor or any computer bureau or service company from time to
time acting for such Grantor;
provided, however, that “Collateral” shall not include the Excluded Assets.
     Section 4. Covenants; Remedies. In furtherance of the grant of the pledge
and security interest pursuant to Section 3 hereof, each Grantor hereby agrees
with the Collateral Agent, for the benefit of the Secured Parties, as follows:
     4.1. Delivery and Other Perfection; Maintenance, etc.
     (a) Delivery of Instruments, Documents, Etc. If any Grantor shall at any
time hold or acquire (1) any Instrument in an amount in excess of $5,000,000
individually or $10,000,000 in the aggregate, (2) any Chattel Paper in an amount
in excess of $5,000,000 individually or $10,000,000 in the aggregate or (3) any
negotiable Document in an amount in excess of $5,000,000 individually or
$10,000,000 in the aggregate, such Grantor shall, on the earlier of (A) 30 days
after the date written notice thereof has been given to such Grantor by the
Collateral Agent but only with respect to Instruments, Chattel Paper and
negotiable Documents of Significant Acquired Subsidiaries and (B) on or before
the later of (i) 30 days following such acquisition or (ii) the first date
required for delivery of financial statements pursuant to Section 6.01(a) or
(b) of the Credit Agreement following such acquisition (or such longer period as
to which the Collateral Agent may agree), or, if an Event of Default has
occurred and is continuing, within 30 days following written notice thereof
given by the Collateral Agent to such Grantor, deliver and pledge to the
Collateral Agent or its Representative any and all (to the extent constituting
Collateral) Instruments, negotiable Documents and Chattel Paper duly endorsed
and/or accompanied by such instruments of assignment and transfer executed by
such Grantor in such form and substance as the Collateral Agent or its
Representative may reasonably request; provided, that so long as no Event of
Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any such Instruments, negotiable
Documents and Chattel Paper received by such Grantor in the ordinary course of
business, and the Collateral Agent or its Representative shall, promptly upon
request of such Grantor, make appropriate arrangements for making any other
Instruments, negotiable Documents and Chattel Paper pledged by such Grantor
available to such Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent deemed appropriate by the
Collateral Agent or its Representative, against trust receipt or like document).

9



--------------------------------------------------------------------------------



 



     (b) Other Documents and Actions. Each Grantor shall, upon written request
by the Collateral Agent, promptly execute, deliver, file and/or record any
financing statement, notice, instrument, document, agreement or other papers
that may be reasonably necessary (in the reasonable judgment of the Collateral
Agent or its Representative) to create, preserve, perfect or validate the
security interest granted pursuant hereto or to enable the Collateral Agent or
its Representative to exercise and enforce the rights of the Collateral Agent
hereunder with respect to such pledge and security interest; provided, that in
no event shall any control agreements be required. Notwithstanding the
foregoing, each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any filing office in any relevant UCC
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets (other than Excluded Assets) of
such Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of the State of New York or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC of the State of New York for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Each Grantor
agrees to furnish any such information to the Collateral Agent promptly upon
written request. Each Grantor also ratifies its authorization for the Collateral
Agent to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.
     (c) Reserved.
     (d) Reserved.
     (e) Intellectual Property. If any Grantor shall (i) obtain registered
rights to any new patentable inventions, any registered Copyrights or any
Patents or Trademarks, or (ii) become the owner of any registered Copyrights or
any Patents or Trademarks or any improvement on any Patent, the provisions of
this Agreement above shall automatically apply thereto and such Grantor shall,
on or before the later of (i) 30 days following such obtainment or (ii) the
first date required for delivery of financial statements pursuant to
Section 6.01(a) or (b) of the Credit Agreement following such obtainment, give
to the Collateral Agent written notice thereof. Each Grantor hereby authorizes
the Collateral Agent to modify this Agreement by amending Schedules III, IV and
V, as applicable, to include any such registered or pending Copyrights, Patents
and Trademarks. Each Grantor shall have the duty (but no Secured Party shall
have any duty), subject to the exercise of its reasonable business judgment,
(i) to prosecute diligently any patent, trademark, or service mark applications
material to the business of such Grantor pending as of the date hereof or
hereafter, (ii) to make application on unpatented but patentable inventions and
on trademarks, copyrights and service marks material to the business of such
Grantor, as appropriate, (iii) to preserve and maintain all rights in the
Material IP Items and (iv) to ensure that the Material IP Items are and remain
enforceable; provided, that such Grantor may abandon or otherwise cease to
maintain any Copyrights, Patents or Trademarks that, in the ordinary course of
business, are reasonably determined by such Grantor not to merit continuing
maintenance. Any expenses incurred in connection with any Grantor’s obligations
under this

10



--------------------------------------------------------------------------------



 



Section 4.1(e) shall be borne by Grantors. No Grantor shall abandon any right to
file a patent, trademark or service mark application, or abandon any pending
patent, application or any other Copyright, Patent or Trademark (in each case
which is or would constitute a Material IP Item) without the written consent of
the Collateral Agent, which consent shall not be unreasonably withheld;
provided, that such Grantor may abandon or otherwise cease to maintain any
Copyrights, Patents or Trademarks that, in the ordinary course of business, are
reasonably determined by such Grantor not to merit continuing maintenance.
     (f) Further Identification of Collateral. Each Grantor will, within 30 days
following a written request and as often as reasonably requested by the
Collateral Agent or its Representative (but no more frequently than twice per
year except during the continuance of an Event of Default), furnish to the
Collateral Agent or such Representative, updated schedules to this Agreement and
such other information further identifying and describing the Collateral as the
Collateral Agent or its Representative may reasonably request, all in reasonable
detail.
     (g) Investment Property. If any Grantor shall at any time hold or acquire
any Certificated Securities, such Grantor shall, on the earlier of (A) 30 days
after the date written notice thereof has been given to such Grantor by the
Collateral Agent but only with respect to Certificated Securities representing
Capital Stock of Significant Acquired Subsidiaries and (B) on or before the
later of (i) 30 days following such acquisition or (ii) the first date required
for delivery of financial statements pursuant to Section 6.01(a) or (b) of the
Credit Agreement following such acquisition (or such longer period as to which
the Collateral Agent may agree), or, if an Event of Default has occurred and is
continuing, within 30 days following written notice thereof given by the
Collateral Agent to such Grantor, deliver such Certificated Securities to the
Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify.
     (h) Commercial Tort Claims. If at any time any Grantor shall hold or
acquire any Commercial Tort Claim in an amount in excess of $5,000,000
individually or $10,000,000 in the aggregate, such Grantor shall, on the earlier
of (A) 30 days after the date written notice thereof has been given to such
Grantor by the Collateral Agent but only with respect to Commercial Tort Claims
of Significant Acquired Subsidiaries and (B) on or before the later of
(i) 30 days following such acquisition or (ii) the first date required for
delivery of financial statements pursuant to Section 6.01(a) or (b) of the
Credit Agreement following such acquisition (or such longer period as to which
the Collateral Agent may agree), or, if an Event of Default has occurred and is
continuing, within 30 days following written notice thereof given by the
Collateral Agent to such Grantor, enter into a supplement to this Agreement,
granting to the Collateral Agent a Lien on and security interest in such
Commercial Tort Claim.
     4.2. Other Liens. Grantors will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is reasonably
necessary to remove, any Lien on the Collateral except Permitted Liens, and will
defend the right, title and interest of the Collateral Agent in and to the
Collateral and in and to all Proceeds thereof against the claims and demands of
all Persons not holding a Permitted Lien.
     4.3. Preservation of Rights. If an Event of Default has occurred or is
continuing, the Collateral Agent and its Representative may, but shall not be
required to, but only following 5

11



--------------------------------------------------------------------------------



 



Business Days’ written notice to any Grantor of its intent to do so, take any
steps the Collateral Agent or its Representative reasonably deems necessary to
preserve any Collateral or any rights against third parties to any of the
Collateral, including obtaining insurance of Collateral at any time when a
Grantor has failed to do so, and any applicable Grantor jointly and severally
agrees to promptly pay, or reimburse the Collateral Agent within 10 days after
demand for, all reasonable expenses incurred in connection therewith.
     4.4. Name Change; Location.
     (a) Without limiting the restrictions on mergers involving the Grantors
contained in the Credit Agreement, if any Grantor shall (i) reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof, (ii) otherwise
change its name, identity or corporate structure or (iii) change the proposed
use by such Grantor of any tradename or fictitious business name other than any
such name set forth on Schedule II attached hereto, such Grantor shall, on or
before the later of (i) 30 days following such change or (ii) the first date
required for delivery of financial statements pursuant to Section 6.01(a) or
(b) of the Credit Agreement following such change, give to the Collateral Agent
written notice thereof.
     (b) Except for the sale of Inventory in the ordinary course of business and
except as not prohibited by the Credit Agreement, each Grantor will keep the
Collateral at the locations specified in ScheduleI or such other locations as to
which notice has been given to the Collateral Agent by such Grantor pursuant to
this Section and with respect to which such Grantor has taken such action as the
Collateral Agent shall have reasonably requested to protect and preserve its
interests in the Collateral to be located at such location (including using
commercially reasonable efforts to secure a landlord waiver or similar document
with respect to any current or future chief executive office of the Grantors).
If any Grantor shall change its chief place of business or form any new location
at which Collateral having an aggregate value in excess of $5,000,000 is or is
reasonably expected to be located, such Grantor shall, on or before the later of
(i) 30 days following such change or (ii) the first date required for delivery
of financial statements pursuant to Section 6.01(a) or (b) of the Credit
Agreement following such change, give to the Collateral Agent written notice
thereof.
     4.5. Insurance. All insurance policies required under Section 6.06 of the
Credit Agreement shall name the Collateral Agent (for the benefit of the Secured
Parties) as an additional insured or as lender loss payee, as applicable, and
shall contain loss payable clauses or mortgagee clauses, through endorsements in
form and substance reasonably satisfactory to the Collateral Agent.
     4.6. Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:
     (a) Each Grantor shall, at the request of the Collateral Agent or its
Representative, assemble the Collateral and make it available to the Collateral
Agent or its Representative at a place or places designated by the Collateral
Agent or its Representative which are reasonably convenient to the Collateral
Agent or its Representative, as applicable, and such Grantor;

12



--------------------------------------------------------------------------------



 



     (b) the Collateral Agent or its Representative may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;
     (c) the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the UCC (whether or not said
UCC is in effect in the jurisdiction where the rights and remedies are asserted)
and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted, including, without limitation, the right, to the
maximum extent permitted by law, to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral as if the Collateral Agent were
the sole and absolute owner thereof (and each Grantor agrees to take all such
action as may be appropriate to give effect to such right);
     (d) the Collateral Agent or its Representative in their discretion may, in
the name of the Collateral Agent or in the name of any Grantor or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral, but shall be
under no obligation to do so;
     (e) the Collateral Agent, or its Representative, may take immediate
possession and occupancy of any premises owned, used or leased by any Grantor
and exercise all other rights and remedies of an assignee which may be available
to the Collateral Agent; and
     (f) the Collateral Agent may, upon ten (10) Business Days’ prior written
notice to the Grantors of the time and place (which notice each Grantor hereby
agrees is commercially reasonable notification for purposes hereof), with
respect to the Collateral or any part thereof which shall then be or shall
thereafter come into the possession, custody or control of the Collateral Agent
or its Representative, sell, lease, license, assign or otherwise dispose of all
or any part of such Collateral, at such place or places as the Collateral Agent
deems appropriate, and for cash or for credit or for future delivery (without
any Secured Party thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
above or by applicable statute and cannot be waived), and the Collateral Agent
or anyone else may be the purchaser, lessee, licensee, assignee or recipient of
any or all of the Collateral so disposed of at any public sale (or, to the
extent permitted by law, at any private sale) and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of Grantors, any such demand,
notice and right or equity being hereby expressly waived and released. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The proceeds of each collection, sale or other disposition under this
Section 4.6 shall be applied in accordance with Section 4.7 hereof. If such
proceeds are insufficient to cover the costs and expenses of such realization
and the payment in full of the Secured Obligations, the Grantors shall remain
liable for any deficiency.

13



--------------------------------------------------------------------------------



 



     4.7. Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Collateral Agent under this Agreement, shall be applied in
accordance with Section 2.24(b) of the Credit Agreement.
     4.8. Attorney in Fact. Each Grantor hereby irrevocably constitutes and
appoints the Collateral Agent until the Termination Date, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, from time to time in the discretion of the
Collateral Agent, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives the Collateral Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do the following
upon the occurrence and during the continuation of any Event of Default:
     (a) to ask, demand, collect, receive and give acquittance and receipts for
any and all moneys due and to become due under any Collateral and, in the name
of such Grantor or its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments, unless
constituting Excluded Assets, for the payment of moneys due under any Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Collateral Agent for the
purpose of collecting any and all such moneys due under any Collateral whenever
payable and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under any Collateral
whenever payable;
     (b) to pay or discharge charges or Liens levied or placed on or threatened
against the Collateral (other than Permitted Liens), to effect any insurance
called for by the terms of this Agreement and to pay all or any part of the
premiums therefor;
     (c) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due, and to become due thereunder,
directly to the Collateral Agent or as the Collateral Agent shall direct, and to
receive payment of and receipt for any and all moneys, claims and other amounts
due, and to become due at any time, in respect of or arising out of any
Collateral;
     (d) to sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting Collateral;
     (e) to commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral,
unless being diligently pursued by the applicable Grantor;
     (f) to defend any suit, action or proceeding brought against such Grantor
with respect to any Collateral, unless being diligently defended by such
Grantor;

14



--------------------------------------------------------------------------------



 



     (g) after giving notice to the applicable Grantor, to settle, compromise or
adjust any suit, action or proceeding described above and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate;
     (h) to the extent that such Grantor’s authorization given in Section 4.1(b)
of this Agreement is not sufficient, to file such financing statements with
respect to this Agreement, with or without such Grantor’s signature, or to file
a photocopy of this Agreement in substitution for a financing statement, as the
Collateral Agent may deem appropriate, and to execute in such Grantor’s name
such financing statements and amendments thereto and continuation statements
which may require the such Grantor’s signature; and
     (i) generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and at such Grantor’s expense, at any time,
or from time to time, all acts and things which the Collateral Agent reasonably
deems necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s Lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
     Each Grantor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof. The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until the Termination Date.
     Each Grantor also authorizes the Collateral Agent, at any time from and
after the occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract constituting
Collateral with regard to the assignment of the right, title and interest of
such Grantor in and under the Contracts constituting Collateral hereunder and
other matters relating thereto and (y) to execute, in connection with any sale
of Collateral provided for in Section 4.6 hereof, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Collateral.
     4.9. Perfection. Except as provided in the second paragraph of
Section 4.11, prior to or concurrently with the execution and delivery of this
Agreement, each Grantor shall furnish to the Collateral Agent such financing
statements, assignments for security, Instruments (accompanied by appropriate
undated instruments of transfer duly executed by such Grantor) and other
documents as may be necessary or as the Collateral Agent or the Representative
may reasonably request to perfect the security interests granted by Section 3 of
this Agreement.
     4.10. Termination. This Agreement and the Liens granted hereunder shall
terminate upon the Termination Date whereupon each Grantor shall automatically
be released from its obligations hereunder (other than those expressly stated to
survive such termination) and the Collateral Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral to or on the
order of the Grantors. The Collateral Agent, at the Grantors’ expense, shall
also execute and deliver to the Grantors upon such termination such UCC
termination statements and such other documentation as shall be reasonably
requested by the Grantors to effect the termination and release of the Liens in
favor of the Collateral Agent created hereby.

15



--------------------------------------------------------------------------------



 



     4.11. Further Assurances. At any time and from time to time, upon the
written request of the Collateral Agent or its Representative, and at the sole
expense of Grantors, Grantors will promptly and duly execute and deliver any and
all such further instruments, documents and agreements and take such further
reasonable actions as the Collateral Agent or its Representative may reasonably
require in order for the Collateral Agent to obtain the full benefits of this
Agreement and of the rights and powers herein granted in favor of the Collateral
Agent, including, without limitation, using the Grantors’ best efforts to secure
all consents and approvals necessary or appropriate for the assignment to the
Collateral Agent of any Collateral held by any Grantor or in which any Grantor
has any rights not heretofore assigned, the filing of any financing or
continuation statements under the UCC with respect to the liens and security
interests granted hereby or transferring Collateral to the Collateral Agent’s
possession (if a security interest in such Collateral can be only perfected by
possession; provided, that in no event shall any control agreement be required)
and obtaining waivers of liens from landlords and mortgagees solely with respect
to any current or future chief executive office of the Grantors. Each Grantor
also hereby authorizes the Collateral Agent and its Representative to file any
such financing or continuation statement without the signature of such Grantor
to the extent permitted by applicable law. Without limiting the foregoing, each
Grantor agrees to promptly upon the request of the Collateral Agent execute and
deliver to the Collateral Agent such supplemental security instruments with
respect to Copyrights, Patents and Trademarks as the Collateral Agent may from
time to time reasonably request.
     Within 30 days after the Collateral Agent’s reasonable request therefor,
(or such longer period as to which the Collateral Agent may agree), Grantors
shall use commercially reasonable efforts to deliver to the Collateral Agent a
fully-executed landlord waiver or similar agreement, in form and substance
reasonably satisfactory to the Collateral Agent, with respect to the Grantors’
chief executive office located at 2828 N. Harwood St., 15th Floor, Dallas, Texas
75201.
     4.12. Limitation on Duty of the Collateral Agent. The powers conferred on
the Collateral Agent under this Agreement are solely to protect the Collateral
Agent’s interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. The Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither the Collateral Agent nor its Representative nor any of their respective
officers, directors, employees or agents shall be responsible to Grantors for
any act or failure to act, except for bad faith, gross negligence, willful
misconduct or breach of this Agreement. Without limiting the foregoing, the
Collateral Agent and any Representative shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in their
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent or any Representative, in its individual
capacity, accords its own property consisting of the type of Collateral
involved, it being understood and agreed that neither any Secured Party nor any
Representative shall have any responsibility for taking any necessary steps
(other than steps taken in accordance with the standard of care set forth above)
to protect, preserve or exercise rights against any Person with respect to any
Collateral and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering same to the applicable Grantor.

16



--------------------------------------------------------------------------------



 



     Also without limiting the generality of the foregoing, neither any Secured
Party nor any Representative shall have any obligation or liability under any
Contract or license by reason of or arising out of this Agreement or the
granting to the Collateral Agent of a security interest therein or assignment
thereof or the receipt by any Secured Party or any Representative of any payment
relating to any Contract or license pursuant hereto, nor shall any Secured Party
or any Representative be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any Contract
or license, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any Contract or license, or to present or file
any claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
     Nothing in this Agreement shall be construed to subject the Collateral
Agent or any Secured Party to liability as an owner of any Collateral, nor shall
the Collateral Agent or any Secured Party be deemed to have assumed any
obligations under any agreement or instrument included as Collateral, unless and
until in each case the Collateral Agent enforces its rights hereunder after an
Event of Default in such a manner as to actually take ownership of such
Collateral pursuant to a foreclosure or similar action.
     Section 5. Miscellaneous.
     5.1. No Waiver. No failure on the part of the Collateral Agent or any of
its Representatives to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Collateral Agent
or any of its Representatives of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
     5.2. Notices. All notices, demands and requests that any party is required
or elects to give to any other party shall be given in accordance with the
provisions of Section 13.01 of the Credit Agreement, and if given (i) to the
Collateral Agent, shall be given to it at [· ] or as otherwise specified by the
Collateral Agent in writing, (ii) to a Grantor other than the Borrower, shall be
given to it c/o the Borrower at the address specified in the Credit Agreement
and (iii) to the Borrower, shall be given to it at its address specified in the
Credit Agreement.
     5.3. Amendments, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Collateral Agent with (other than in the case of amendments hereof solely for
the purpose of adding Collateral as contemplated hereby) the concurrence or at
the direction of the Required Secured Parties. Any such amendment or waiver
shall be binding upon the Collateral Agent and each Grantor and their respective
successors and assigns.
     5.4. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, the Secured Parties and the respective
successors and assigns of

17



--------------------------------------------------------------------------------



 



each of the foregoing, provided, that no Grantor shall assign or transfer its
rights hereunder, except as permitted by this Agreement or the Credit Agreement.
     5.5. Counterparts; Headings. This Agreement may be authenticated in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by the Collateral Agent,
electronic means, all of which shall be equally valid. The headings in this
Agreement are for convenience of reference only and shall not alter or otherwise
affect the meaning hereof.
     5.6. Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
     5.7. Expenses. Any taxes (including income taxes) and stamp duties payable
or ruled payable by any domestic or foreign Governmental Entity in respect of
this Agreement shall be paid by the Grantors, together with related interest,
penalties, fines and expenses, if any. The Grantors shall reimburse the
Collateral Agent promptly following demand for any and all reasonable and
documented costs and out-of-pocket expenses (limited with respect to legal
expenses to the reasonable fees, disbursements and other charges of one counsel
to the Collateral Agent and, if reasonably necessary, one local counsel in any
relevant jurisdiction) relating to this Agreement as and to the extent required
by Section 9.06(a) of the Credit Agreement. For purposes thereof, costs and
expenses relating to the collection, preservation or sale of the Collateral
shall be deemed to be in connection with the administration of the Loan
Documents. Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.
     5.8. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Collateral Agent with respect to the
subject matter hereof and supersedes all prior oral and written agreements and
understandings between any Grantor and the Collateral Agent relating to the
subject matter hereof. This Agreement supplements the other Loan Documents and
nothing in this Agreement shall be deemed to limit or supersede the rights
granted to the Collateral Agent or the other Secured Parties in any other Loan
Document. In the event of any inconsistencies between the provisions of this
Agreement and the provisions of the Pledge Agreement relating to Pledged
Collateral, the provisions of the Pledge Agreement relating to the Pledged
Collateral shall govern.
     5.9. Choice of Law, Submission to Jurisdiction, etc.
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the State of New York.
     (b) Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting

18



--------------------------------------------------------------------------------



 



in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
     (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in this Section. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed and delivered as of the day and year first above written.

            GRANTORS:

MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer        MONEYGRAM PAYMENT SYSTEMS
WORLDWIDE, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer        MONEYGRAM PAYMENT SYSTEMS, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer        MONEYGRAM OF NEW YORK LLC
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer     

[Signature Page to Amended and Restated Security Agreement]

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

BANK OF AMERICA, N.A., as Collateral
          Agent for the benefit of the Secured Parties
      By:   /s/ Adam Cady         Name:   Adam Cady        Title:   Managing
Director     

[Signature Page to Amended and Restated Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Joinder
Joinder to Security Agreement
The undersigned, ________________, a ______ _________, as of the __ day of
_____, 20__, hereby joins in the execution of that certain Security Agreement
dated as of May 18, 2011 (as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Security Agreement”)
among MoneyGram International, Inc., MoneyGram Payment Systems Worldwide, Inc.,
MoneyGram Payment Systems, Inc., MoneyGram of New York LLC and each other Person
that becomes a Grantor thereunder after the date and pursuant to the terms
thereof, to and in favor of Bank of America, N.A., as Collateral Agent.
Capitalized terms used but not defined herein have the meanings given them in
the Security Agreement. By executing this Joinder, the undersigned hereby agrees
that it is a Grantor thereunder and agrees to be bound by all of the terms and
provisions of the Security Agreement.
The undersigned represents and warrants to the Collateral Agent and the other
Secured Parties that:
(a) all of the Equipment, Inventory and Goods owned by such Grantor is located
at the places as specified on Schedule I attached hereto;
(b) except as disclosed on Schedule I, none of such Collateral is in the
possession of any bailee, warehousemen, processor or consignee;
(c) the chief place of business, chief executive office and the office where
such Grantor keeps its books and records are located at the place specified on
Schedule I;
(d) such Grantor (including any Person acquired by such Grantor) does not do
business or has not done business during the past five years under any tradename
or fictitious business name, except as disclosed on Schedule II;
(e) all registered or pending Copyrights, Patents and Trademarks owned by the
undersigned are listed in Schedules III, IV and V, respectively; and
(f) all Commercial Tort Claims, in an amount in excess of $5,000,000
individually or $10,000,000 in the aggregate of such Grantor are listed in
Schedule VI.
____________________, a ____________________

              By:         Name:         Title:         FEIN:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
SECURITY AGREEMENT
UCC Financing Statements; Location of Equipment, Inventory,
Goods and Books and Records; Goods in Possession of Consignees, Bailees,
Warehousemen,
Agents and Processors; Grantors’ Legal Names; State of Incorporation;
Organizational
Identification Number; Chief Executive Office.

I.   GRANTOR: MoneyGram International, Inc.

         
1
  Legal Name of Grantor:   MoneyGram International, Inc.
 
       
2
  State of Incorporation:   Delaware
 
       
3
  Organizational Identification Number:   3742161
 
       
4
  Chief Executive Office:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
 
       
5
  Location of Books and Records:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201; and

1550 Utica Avenue South
St. Louis Park, Minnesota 55416
 
       
6
  Locations of Equipment,Inventory and Goods:   2828 N. Harwood Street, 15th
Floor
Dallas, TX 75201; and

1550 Utica Avenue South
St. Louis Park, Minnesota 55416
 
       
7
  Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):   None.
 
       
8
  Jurisdictions For Uniform Commercial Code Filings:   Delaware

II.   GRANTOR: MoneyGram Payment Systems Worldwide, Inc.

 



--------------------------------------------------------------------------------



 



         
1
  Legal Name of Grantor:   MoneyGram Payment Systems Worldwide, Inc.
 
       
2
  State of Incorporation:   Delaware
 
       
3
  Organizational Identification Number:   4052776
 
       
4
  Chief Executive Office:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
 
       
5
  Location of Books and Records:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201; and

1550 Utica Avenue South
St. Louis Park, Minnesota 55416
 
       
6
  Locations of Equipment, Inventory and Goods:   None.
 
       
7
  Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):   None.
 
       
8
  Jurisdictions For Uniform Commercial Code Filings:   Delaware

III.   GRANTOR: MoneyGram Payment Systems, Inc.

         
1
  Legal Name of Grantor:   MoneyGram Payment Systems, Inc.
 
       
2
  State of Incorporation:   Delaware
 
       
3
  Organizational Identification Number:   2571143
 
       
4
  Chief Executive Office:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
 
       
5
  Location of Books and Records:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201; and

1550 Utica Avenue South

 



--------------------------------------------------------------------------------



 



         
 
      St. Louis Park, Minnesota 55416
 
       
6
  Locations of Equipment, Inventory and Goods:   See Attached Exhibit “A”
 
       
7
  Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):   None.
 
       
8
  Jurisdictions For Uniform Commercial Code Filings:   Delaware

IV.   GRANTOR: MoneyGram of New York LLC

         
1
  Legal Name of Grantor:   MoneyGram of New York LLC
 
       
2
  State of Incorporation:   Delaware
 
       
3
  Organizational Identification Number:   2841681
 
       
4
  Chief Executive Office:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
 
       
5
  Location of Books and Records:   2828 N. Harwood Street, 15th Floor
Dallas, TX 75201; and

1550 Utica Avenue South
St. Louis Park, Minnesota 55416
 
       
6
  Locations of Equipment, Inventory and Goods:   See Attached Exhibit “B”
 
       
7
  Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):   None.
 
       
8
  Jurisdictions For Uniform Commercial Code Filings:   Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SCHEDULE I
OF
SECURITY AGREEMENT

1.   1550 Utica Avenue South
St Louis Park, Minnesota 55416   2.   5480 Feltl Road
Minnetonka, Minnesota 55343   3.   6701 Parkway Circle
Brooklyn Center, Minnesota 55430   4.   3940 South Teller Street
Lakewood, Colorado 80235   5.   3900 South Wadsworth, Floor 1 & 2
Lakewood, Colorado 80235   6.   999 Ponce De Leon Blvd., Ste. 750
Coral Gables, Florida 33134   7.   475 14th Street Suite 600
Oakland, California 94612   8.   04064 South Teller Street
Lakewood, Colorado   9.   4147 South Teller Street
Lakewood, Colorado   10.   2828 N. Harwood Street, 15th Floor
Dallas, Texas 75201   11.   3300 Market Street, Ste. 110
Rogers, Arkansas 72758   12.   28B-E, No.588 South Pudong Road,
Shanghai, China   13.   Ziegelhuettenweg 43a,
Frankfurt 60598, Germany   14.   EBC 4 Towers , Turmstrasse 28
CH-6312 Steinhausen, Switzerland

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
SCHEDULE I
OF
SECURITY AGREEMENT

1.   521 West 181st Street
New York, New York 10033   2.   13528 Roosevelt Avenue
Flushing, New York 11354   3.   187 Havenmeyer
Brooklyn, New York 11211   4.   691 East Tremont
Bronx, New York 10457   5.   1993 University Avenue
Bronx, New York 10453   6.   420 East 149th Street
Bronx, New York 10455   7.   115 East 183rd Street
Bronx, New York 10455   8.   216 East 198th Street
Bronx, New York 10458   9.   97-22B Roosevelt Avenue
Corona, New York 11368   10.   87 Guy Lombardo Street
Freeport, New York 11520   11.   9 Hamilton Place
New York, New York 10031   12.   1720 SW 8th Street
Miami, Florida 33135   13.   1550 Utica Avenue South
St Louis Park, Minnesota 55416

 



--------------------------------------------------------------------------------



 



14.   2828 N. Harwood Street, 15th Floor
Dallas, Texas 75201   15.   79 Division Street
New York, New York 10033   16.   5718 8th Avenue
Brooklyn, New York 11220   17.   503 West 181st Street
New York, New York 10033   18.   229 Brighten Beach Blvd
Brooklyn, New York 11235   19.   605 West 161st Street
New York, New York 10032

 



--------------------------------------------------------------------------------



 



SCHEDULE II
TO
SECURITY AGREEMENT
Tradenames and Fictitious Names
(Present and Past One Year)
MoneyGram Payment Systems, Inc. holds two assumed names:

a.   ACH Commerce   b.   Travelers Express Company

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TO
SECURITY AGREEMENT
U.S. Copyright Registrations; Foreign Copyright Registrations; U.S. Copyright
Applications; Foreign Copyright Applications; Copyright Licenses

                                Copyright   Owner   Country   App/Reg Number  
App/Reg. Date
Globe
  MoneyGram International, Inc.   US   VA0001703084   December 31, 2009

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
TO
SECURITY AGREEMENT
U.S. Patent Registrations; Foreign Patent Registrations; U.S. Patent
Applications; Foreign Patent
Applications; Patent Licenses
U.S. Patents

                      Title   Owner   Pat. No.   Issue Date   Country
Apparatus for Dispensing Money Orders
  MoneyGram Payment Systems Inc.     5,014,212     5/7/1991   USA
 
                   
System and Apparatus for Dispensing Negotiable Instruments
  MoneyGram Payment Systems Inc.     5,119,293     6/2/1992   USA
 
                   
Apparatus for Dispensing Money Orders
  MoneyGram Payment Systems Inc.     5,369,709     11/29/1994   USA
 
                   
Apparatus for Dispensing Money Orders
  MoneyGram Payment Systems Inc.     5,377,271     12/27/1994   USA
 
                   
Method and Apparatus for Dispending Money Orders Including Means to Detect Money
Orders
  MoneyGram Payment Systems Inc.     5,492,423     2/20/1996   USA
 
                   
Apparatus for Dispensing Money Orders
  MoneyGram Payment Systems Inc.     5,570,960     11/519/96   USA
 
                   
Method and Apparatus for Money Transfer
  MoneyGram International, Inc.     7,258,268     8/21/2007   USA
 
                   
Method and Apparatus for Money Transfer
  MoneyGram International, Inc.     7,461,776     12/9/2008   USA
 
                   
Systems and Methods for Processing Payments with Payment Review Features
  MoneyGram International, Inc.     7,680,737     3/16/2010   USA
 
                   
Method and Apparatus for Money Transfer
  MoneyGram International, Inc.     7,798,397     10/21/2010   USA
 
                   
Method and Apparatus for Distribution of Money Transfers
  MoneyGram International, Inc.     7,878,393     2/1/2011   USA

U.S. Patent Applications

                  Patent Applications   Owner   App. No.   Filing Date   Country
Payment Instrument Printing and Processing Method and Apparatus
  MoneyGram Payment Systems, Inc.   10/011,695   12/7/2001   USA
 
               
Methods and Apparatus for Secure Printing of Negotiable Instruments
  MoneyGram Payment Systems, Inc.   10/192,074   7/9/2002   USA
 
               
Special Purpose Entity for Holders of Financial Instruments
  MoneyGram Payment Systems, Inc. *   10/308,692   12/3/2002   USA
 
               
Network Configuration Using Scannable Token
  MoneyGram Payment Systems, Inc.   10/452,525   6/2/2003   USA
 
               
System and Method for Managing Virtual Inventory of Payment Instruments
  MoneyGram Payment Systems, Inc.   10/611,081   7/1/2003   USA

 



--------------------------------------------------------------------------------



 



                  Patent Applications   Owner   App. No.   Filing Date   Country
Method and Apparatus for WIC Payment Processing
  MoneyGram International Inc.   11/741,286   4/27/2007   USA
 
               
Consumer Database Loyalty Program for a Money Transfer System
  MoneyGram International, Inc.   11/846,323   8/28/2007   USA
 
               
Global Compliance Processing System
  MoneyGram International, Inc.   11/874,694   10/18/2007   USA
 
               
Agent Portal
  MoneyGram International, Inc.   12/257,120   10/23/08   USA
 
               
Due Date Based Fee System
  MoneyGram International, Inc.   12/191,112   8/12/08   USA
 
               
Retail Sale Money Transfer System
  MoneyGram International, Inc.   12/650,209   12/30/09   USA
 
               
Virtual Traveler’s Check
  MoneyGram International, Inc.   12/716,355   3/3/10   USA
 
               
Systems & Methods for Processing Payments with Payment Review Feature (cont.)
  MoneyGram International, Inc.   12/722,152   3/11/10   USA
 
               
Receive Fraud Prevention
  MoneyGram International, Inc.   12/849,543   8/3/10   USA
 
               
Method and Apparatus for Money Transfer (cont. of CIP)
  MoneyGram International, Inc.   12/870,934   8/10/10   USA
 
               
Method and Apparatus for Distribution of Money Transfers (cont.)
  MoneyGram International, Inc.   13/017,477   1/31/11   USA
 
               
Sending Money to An Institution for the Benefit of a Receiver
  MoneyGram International, Inc.   12/028,688   2/16/11   USA
 
               
Chargeback Decisioning System
  MoneyGram International, Inc.   12/264,533   11/4/08   USA

 

*   Record owner is a predecessor in interest.

Non U.S. Patents

                      Title   Owner   Pat. No.   Issue Date   Country
Methods & Apparatus for Dispensing Money orders
  MoneyGram Payment Systems, Inc.     1299749     4/28/1992   Canada

 

**   Record owner is a predecessor in interest.

Non U.S. Patent Applications

                  Patent Applications   Owner   App. No.   Filing Date   Country
Method and Apparatus for Money Transfer
  MoneyGram International Inc.   2006/6719477   1/26/2006   EPO
 
               
Method and apparatus for money transfer
  MoneyGram International Inc.   2006/US2636   1/26/2006   PCT
 
               
Method and Apparatus for Distribution of Money Transfers
  MoneyGram International, Inc.   PCT/US07/84672   11/14/2007   EPO
 
               
Systems and Methods for Processing Payments with Review Features
  MoneyGram International, Inc.   2006/US26265   7/6/2006   PCT

 



--------------------------------------------------------------------------------



 



                  Patent Applications   Owner   App. No.   Filing Date   Country
Method and Apparatus for Money Transfer
  MoneyGram International, Inc.   EPO 06719477.9   2/28/05   EPO
 
               
Systems and Methods for Processing Payments with Payment Review Features
  MoneyGram International, Inc.   EPO 06786422.3   7/6/06   EPO
 
               
Global Compliance Processing
System
  MoneyGram International, Inc.   EU 8840274.8   4/13/10   EPO
 
               
Retail Sale Money Transfer — EPO
  MoneyGram International, Inc.   Awaiting Office
Action   12/30/10   EPO

 



--------------------------------------------------------------------------------



 



SCHEDULE V
TO
SECURITY AGREEMENT
U.S. Trademark Registrations; Foreign Trademark Registrations; U.S. Trademark
Applications;
Foreign Trademark Applications; Trademark Licenses
U.S. Trademark Registrations and Applications

                                      App/Reg   App/Reg. Trademark   Owner  
Country   Status   Number   Date
ACH COMMERCE, LLC
  MoneyGram   U.S. Fed.   Registered   3903072   1/11/2011
 
  International, Inc.                
 
                   
AGENTCONNECT
  MoneyGram   U.S. Fed.   Registered   3269281   7/24/2007
 
  International, Inc.                
 
                   
DELTA
  MoneyGram   U.S. Fed.   Registered   1886302   3/28/1995
 
  International, Inc.                
 
                   
DELTA
  MoneyGram   U.S. Fed.   Registered   1827301   3/22/1994
 
  International, Inc.                
 
                   
DELTA NETWORK
  MoneyGram   U.S. Fed.   Registered   2162480   6/2/1998
 
  International, Inc.                
 
                   
DELTA T3
  MoneyGram   U.S. Fed.   Registered   2933965   3/15/2005
 
  International, Inc.                
 
                   
DELTAWORKS
  MoneyGram   U.S. Fed.   Registered   2616732   9/10/2002
 
  International, Inc.                
 
                   
DESIGN ONLY
  MoneyGram   U.S. Fed.   Pending, ITU   78/838663   3/16/2006
 
  International, Inc.                
 
                   
DESIGN ONLY+
  MoneyGram   U.S. Fed.   Registered   2554866   4/2/2002
 
  International, Inc.                
 
                   
DOLLARPAY
  MoneyGram   U.S. Fed.   Registered   2673305   1/7/2003
 
  International, Inc.                
 
                   
FLASH ACCESS
  MoneyGram   U.S. Fed.   Registered   2624661   9/24/2002
 
  International, Inc.                
 
                   
FLASH PAY
  MoneyGram   U.S. Fed.   Registered   1964531   3/26/1996
 
  International, Inc.                
 
                   
FORMFREE
  MoneyGram   U.S. Fed.   Registered   3352492   12/11/2007
 
  International, Inc.                
 
                   
HELPING PEOPLE
  MoneyGram   U.S. Fed.   Registered   3148063   9/26/2006
AND BUSINESSES BY
  International, Inc.                
DELIVERING AFFORDABLE, RELIABLE AND CONVENIENT FINANCIAL SERVICES
                   
 
                   
MONEYGRAM
  MoneyGram   U.S. Fed.   Registered   2127954   1/13/1998
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   U.S. Fed.   Registered   3367799   1/15/2008
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   U.S. Fed.   Registered   3261937   7/10/2007
INTERNATIONAL
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   U.S. Fed.   Registered   3261998   7/10/2007
INTERNATIONAL &
  International, Inc.                
DESIGN
                   
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg. Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM REWARDS
  MoneyGram   U.S. Fed.   Pending, ITU   77/340868   11/30/2007
 
  International, Inc.                
 
                   
MONEYSAFE.
  MoneyGram   U.S. Fed.   Registered   3063763   2/28/2006
MONEYFAST.
  International, Inc.                
MONEYGRAM.
                   
 
                   
PAYBYSUITE
  MoneyGram   U.S. Fed.   Registered   3276899   8/7/2007
 
  International, Inc.                
 
                   
POWERED BY
  MoneyGram   U.S. Fed.   Pending, ITU   78/542638   1/5/2005
MONEYGRAM WEB
  International, Inc.                
SERVICES & DEVICE
                   
 
                   
PRIMELINK
  MoneyGram   U.S. Fed.   Registered   2678114   1/21/2003
 
  International, Inc.                
 
                   
PRIMELINK
  MoneyGram   U.S. Fed.   Registered   2707241   4/15/2003
 
  International, Inc.                
 
                   
PRIMELINK PLUS &
  MoneyGram   U.S. Fed.   Registered   2864883   7/20/2004
DESIGN
  International, Inc.                
 
                   
PRIMELINKPLUS
  MoneyGram   U.S. Fed.   Registered   3541717   12/2/2008
 
  International, Inc.                
 
                   
PRIMELINKPLUS &
  MoneyGram   U.S. Fed.   Registered   2853565   6/15/2005
DESIGN
  International, Inc.                
 
                   
TRAVELERS EXPRESS
  MoneyGram   U.S. Fed.   Registered   1138919   8/19/1980
 
  International, Inc.                
 
                   
TRAVELERS EXPRESS
  MoneyGram   U.S. Fed.   Registered   1592313   4/17/1990
& DESIGN
  International, Inc.                
 
                   
PRIMELINKPLUS
  MoneyGram   U.S. Fed.   Registered   3541717   12/02/2008
 
  International, Inc.                
 
                   
THE POWER TO
  MoneyGram   U.S. Fed   Registered   3716068   11/24/2009
CHANGE THE WAY YOU
  International, Inc.                
SEND MONEY
                   
 
                   
MONEYGRAM REWARDS
  MoneyGram   U.S. Fed   Registered   3517922   10/14/2008
 
  International, Inc.                
 
                   
THE POWER IS IN
  MoneyGram   U.S. Fed   Registered   3562059   01/13/2009
YOUR HANDS
  International, Inc.                
 
                   
PARKINGBRIDGE
  MoneyGram   U.S. Fed   Registered   3422602   05/06/2008
 
  International, Inc.                
 
                   
PROPERTYBRIDGE
  MoneyGram   U.S. Fed   Registered   3422601   05/06/2008
 
  International, Inc.                
 
                   
PROPERTYBRIDGE
  MoneyGram   U.S. Fed   Registered   3422600   05/06/2008
 
  International, Inc.                
 
                   
ACH COMMERCE
  MoneyGram Payment Systems, Inc.   U.S. State- Wisconsin   Registered   N/A  
4/27/2005
 
                   
TRAVELERS EXPRESS COMPANY
  MoneyGram Payment Systems, Inc.   U.S. State- Wisconsin   Registered   N/A  
1/11/2006
 
                   
EXPRESSPAYMENT
  MoneyGram Payment   U.S. Fed.   Registered   2904786   11/23/2004
 
  Systems, Inc.                
 
                   
MONEYGRAM & DESIGN
  MoneyGram Payment   U.S. Fed.   Registered   2450906   5/15/2001
 
  Systems, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg. Trademark   Owner  
Country   Status   Number   Date
AGENTCONNECT
  MoneyGram Payment   U.S. Fed.   Registered   2719887   5/27/2003
 
  Systems, Inc.                
 
                   
AGENTCONNECT
  MoneyGram Payment   U.S. Fed.   Registered   2717931   5/20/2003
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   U.S. Fed.   Registered   2360182   6/20/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM & DESIGN
  MoneyGram Payment   U.S. Fed.   Registered   2484700   9/4/2001
 
  Systems, Inc.                
 
                   
MONEYSAVER
  MoneyGram Payment   U.S. Fed.   Registered   2410305   12/5/2000
 
  Systems, Inc.                
 
                   
MONEY WELL SENT -
  MoneyGram Payment   U.S. Fed.   Registered   2255399   6/22/1999
WORLDWIDE
  Systems, Inc.                
 
                   
MATCHTRAC
  MoneyGram   U.S. Fed.   Registered   3353319   12/11/2007
 
  International, Inc.                
 
  +                
 
                   
PAYMENT STATION
  MoneyGram   U.S. Fed.   Registered   3506418   12/16/2004
 
  International, Inc.                
 
  +                
 
                   
CHOICE IS IN YOUR
  MoneyGram   U.S. Fed.   Pending   77/897,295   12/18/2009
HANDS
  International, Inc.                
 
                   
MONEYGRAM XPRESS
  MoneyGram,   U.S. Fed.   Pending   85/273,666   3/22/2011
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Hawaii   Registered   4082432   3/29/2010
 
  Systems, Inc.                

 

+   Due to error in US PTO assignment branch filing, record owner shows as
MoneyGram Payment Solutions, Inc. A corrective filing is in process.

Non U.S. Trademark Registrations and Applications

                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Afghanistan   Registered   9841   11/21/2009
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS
  MoneyGram Payment   African Union   Registered   46780   12/10/2002
DESIGN
  Systems, Inc.   Territories (OAPI)            
 
                   
MONEYGRAM
  MoneyGram   African Union   Registered   55140   3/30/2007
 
  International, Inc.   Territories (OAPI)            
 
                   
MONEYGRAM
  MoneyGram Payment   African Union   Registered   46781   12/10/2002
(STYLIZED)
  Systems, Inc.   Territories (OAPI)            
 
                   
MONEYGRAM
  MoneyGram   Albania   Registered   10875   10/26/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Algeria   Pending   90769   3/17/2009
 
  International, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Angola   Pending   21327   4/1/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Antigua and Barbuda   Pending   N/A   12/19/2008
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Argentina   Registered   1835169   6/27/2001
 
                   
MONEYGRAM
  MoneyGram Payment   Argentina   Registered   1572200   3/14/2006
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Armenia   Registered   9910   10/7/2005
 
                   
MONEYGRAM
  MoneyGram Payment   Armenia   Registered   9854   9/27/2005
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Aruba   Registered   27707   1/15/2009
 
  International, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Australia   Registered   822936   2/8/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Australia   Registered   640568   9/9/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Austria   Registered   155820   12/16/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Bahamas   Pending   32251   11/18/2008
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Bahrain   Registered   SM 1537   11/15/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Bangladesh   Pending   66270   7/30/2000
 
                   
MONEYGRAM
  MoneyGram Payment   Bangladesh   Registered   42132   11/1/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Barbados   Registered   81/10683   11/19/1999
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Belize   Registered   1584414   6/24/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Benelux   Registered   556298   9/8/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Bermuda   Registered   26514   3/3/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Bhutan   Registered   997814   3/12/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Bolivia   Registered   62134-C   10/11/1996
 
  Systems, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Botswana   Pending   BW/M/06/00479   7/31/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Brazil   Registered   818212241   1/7/1997
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Brunei Darussalam   Registered   37,904   5/24/2006
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Bulgaria   Registered   47498   9/24/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Bulgaria   Registered   47390   9/23/2002
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Burundi   Registered   5223/BUR   4/17/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Cambodia   Registered   6456   12/1/1995
 
  Systems, Inc.                
 
                   
GLOBE DESIGN
  MoneyGram Payment   Canada   Pending   1046207   2/11/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Canada   Registered   TMA546862   6/20/2001
 
  Systems, Inc.                
 
                   
GLOBE ARROW DESIGN
  MoneyGram Payment   Canada   Registered   TMA735134   2/24/2009
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Cape Verde   Pending   660   4/29/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Chile   Registered   448389   7/28/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   China   Registered   4509986   8/28/2008
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   China   Registered   4509987   6/28/2008
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   China   Registered   4509988   2/7/2008
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   China   Registered   4509988   2/7/2008
 
  International, Inc.                
 
                   
MONEYGRAM & DEVICE PLUS CHINESE
  MoneyGram International, Inc.   China   Pending   5754085   11/29/2006
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Colombia   Registered   241357   8/15/2001
 
                   
MONEYGRAM
  MoneyGram Payment   Colombia   Registered   178457   5/12/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Comoros   Unfiled   N/A   N/A
 
  International, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram Payment   Costa Rica   Registered   91554   7/7/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Denmark   Registered   VR 1994 07538   11/4/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Djibouti   Registered   80/09/RADM   5/5/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Dominica   Pending   N/A   6/17/2009
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Dominican Republic   Registered   112213  
4/30/2000
 
                   
MONEYGRAM
  MoneyGram Payment   Dominican Republic   Registered   75753   12/15/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Ecuador   Registered   1126-95   12/1/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Egypt   Registered   93351   11/28/1994
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   El Salvador   Registered   239 Book 140  
10/12/1996
 
                   
MONEYGRAM
  MoneyGram Payment   El Salvador   Registered   129 Book 41   11/30/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Eritrea   Unfiled   N/A   N/A
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Ethiopia   Registered   5318   9/30/2006
 
  International, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   European Community   Registered   1507953   3/7/2001
 
  Systems, Inc.   (CTM)            
 
                   
MONEYGRAM
  MoneyGram Payment   European Community   Registered   4724373   9/5/2007
 
  Systems, Inc.   (CTM)            
 
                   
MONEYGRAM
  MoneyGram Payment   European Community   Registered   7523418   8/19/2009
 
  Systems, Inc.   (CTM)            
 
                   
MONEYGRAM
  MoneyGram   Fiji   Registered   666/2006   8/21/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Finland   Registered   138906   7/20/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   France   Registered   94535363   9/8/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Gambia   Pending   51/3/2009   3/17/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Gaza Strip   Pending   13280   4/23/2009
 
  International, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Georgia   Registered   M17567   6/11/2007
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Germany   Registered   2902144   2/20/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Ghana   Registered   33824   11/1/2005
 
                   
MONEYGRAM
  MoneyGram Payment   Ghana   Pending   TM/3423   5/5/2003
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Gibraltar   Registered   7313   4/25/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Greece   Registered   121900   10/17/1997
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Grenada   Registered   55/2009   4/09/2009
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Guatemala   Registered   83603   3/3/1997
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Guernsey   Registered   1584414   4/9/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Haiti   Registered   69/107   1/31/1997
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Honduras   Registered   7.083   10/20/2000
 
                   
MONEYGRAM
  MoneyGram Payment   Honduras   Registered   2158   7/31/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Hong Kong   Registered   10842/2003  
11/1/2003
 
                   
MONEYGRAM
  MoneyGram Payment   Hong Kong   Registered   B4829/97   11/12/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Hungary   Registered   142807   3/3/1997
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Iceland   Registered   1209/1995   11/24/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   India   Registered   1239066   9/23/2003
 
                   
GLOBE W/ ARROWS DESIGN (LABEL)
  MoneyGram Payment Systems, Inc.   India   Registered   1144151   9/23/2003
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram Payment   India   Pending   639893   9/12/1994
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Indonesia   Registered   IDM000223137  
4/11/2001
 
                   
MONEYGRAM
  MoneyGram Payment   Indonesia   Registered   352040   10/6/2005
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   International   Registered   IR997814   3/12/2009
 
  International, Inc.   Bureau (WIPO)            
 
                   
MONEYGRAM
  MoneyGram   Iraq   Pending   53976   4/20/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Ireland   Registered   201535   7/1/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Israel   Registered   94526   9/9/1994
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment Systems, Inc.   Italy   Pending Renewal Application   2671
2004 TO [Previous registration number 684975]   9/10/2004
 
                   
MONEYGRAM
  MoneyGram Payment   Jamaica   Registered   28544   11/10/1994
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Japan   Registered   4500625   8/24/2001
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Japan   Registered   3210916   10/31/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Japan   Registered   4201765   10/23/1998
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Jersey   Registered   6757   4/9/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Jordan   Registered   41387   5/19/1996
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Kazakhstan   Pending   34838   5/17/2006
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Kenya   Registered   KE/S/2002/003012  
10/25/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Kenya   Registered   2980   9/27/2002
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Korea, Republic of   Registered   67861   5/7/2001
 
  Systems, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram Payment   Korea, Republic of   Registered   30890   3/8/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Kosovo   Pending   8646   4/16/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Kuwait   Registered   66686   8/27/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Kyrgyzstan   Registered   997814   3/12/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Laos   Registered   4351   5/28/1996
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Lebanon   Registered   91848   10/1/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Lebanon   Registered   91849   10/1/2002
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Lesotho   Registered   LS/M/06/00280   7/27/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Liberia   Registered   LR/M/2009/00015   3/25/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Lybian Arab   Pending   18716   8/13/2009
 
  International, Inc.   Jamahiriya            
 
                   
MONEYGRAM
  MoneyGram   Macau   Registered   N/023667   12/7/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Madagascar   Registered   997814   10/23/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Madagascar   Registered   IR997814   3/12/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Macedonia   Pending   10-2006/547/1   5/16/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Malawi   Registered   2006/00443 and   7/21/2006
 
  International, Inc.           2006/00442    
 
                   
MONEYGRAM
  MoneyGram Payment   Malaysia   Registered   10939   11/8/2004
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Maldives   Accepted   N/A   4/30/2009
 
  International, Inc.                  
MONEYGRAM
  MoneyGram   Mauritius   Pending   MU/M/0909209   3/25/2009
 
  International, Inc.                
 
                   
1-800-MONEYGRAM
  MoneyGram Payment   Mexico   Registered   825688   3/22/2004
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Mexico   Registered   676681   10/31/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Mexico   Registered   486278   3/27/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Mexico   Registered   507720   10/25/1995
 
  Systems, Inc.                

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Moldova   Registered   10491   9/18/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Moldova   Registered   10357   9/18/2002
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Monaco   Registered   94.15743   9/8/2004
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Mongolia   Registered   5978   6/20/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Montenegro   Registered   997814   3/12/2009
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment
Systems, Inc.   Morocco   Registered   72 410   2/9/2000
 
                   
MONEYGRAM
  MoneyGram Payment   Morocco   Registered   n 58 935   3/7/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Namibia   Pending   2006/1315   7/27/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Nepal   Registered   28312   5/5/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Netherlands Antilles   Registered   11631   9/27/2005
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   New Zealand   Registered   241517   1/24/1997
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Nicaragua   Registered   28,674 C.C.   6/7/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment
Systems, Inc.   Nigeria   Pending   68809   12/10/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Nigeria   Pending   68305   11/25/2002
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Norway   Registered   203800   7/20/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Norway   Registered   178418   12/5/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Oman   Pending   40151   5/17/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Pakistan   Registered   130323   5/30/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM INTERNATIONAL
  MoneyGram Payment Systems, Inc.   Pakistan   Registered   195254   5/04/2009
 
                   
MONEYGRAM
  MoneyGram Payment   Panama   Registered   73930   1/14/1995
 
  Systems, Inc.                

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Papua New Guinea   Registered   A68304   5/11/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Paraguay   Registered   178572   7/26/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Peru   Registered   27696   11/16/2001
 
                   
MONEYGRAM
  MoneyGram Payment Systems, Inc.   Peru   Registered   3544   2/2/1995
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Philippines   Registered   4-2000-001038  
4/16/2004
 
                   
MONEYGRAM
  MoneyGram Payment   Philippines   Pending   4-2007-012104   10/30/2007
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Poland   Registered   146443   8/6/2003
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Poland   Registered   93541   12/30/1996
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Portugal   Registered   304093   9/7/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Puerto Rico   Registered   36239   3/30/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Qatar   Registered   41160   3/5/2009
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS
  MoneyGram   Romania   Registered   53267   9/19/2002
DESIGN
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Romania   Registered   52791   9/13/2002
(STYLIZED)
  International, Inc.                
 
                   
MONEYGRAM
(CYRILLIC)
  MoneyGram Payment   Russia   Registered   296022   9/27/2005

  Systems, Inc.                
 
                   
GLOBE W/ ARROWS
DESIGN
  MoneyGram Payment   Russian Federation   Registered   286372   9/18/2002
 
  Systems, Inc.                
 
                   
MANIGRAMMA
  MoneyGram Payment   Russian Federation   Registered   296022   3/13/2003
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Russian Federation   Registered   286977   4/16/2001
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Rwanda   Unfiled   6613/JRK   N/A
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Sao Tome and   Registered   000652MNA   3/17/2009
 
  International, Inc.   Principe            
 
                   
MONEYGRAM
  MoneyGram Payment   Saudi Arabia   Registered   403/59   5/20/1997
 
  Systems, Inc.                

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Seychelles   Pending   36/2009   3/18/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Sierra Leone   Registered   997814   3/12/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Singapore   Registered   T00/1547 4F   9/1/2000
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram   Slovenia   Registered   195663   6/18/2001
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Slovakia   Registered   182603   10/15/1998
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   South Africa   Registered   2000/01958  
6/13/2003
 
                   
MONEYGRAM
  MoneyGram Payment   South Africa   Registered   95/11886   9/8/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Spain   Registered   1924852   5/3/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Sri Lanka   Registered   78377   11/29/2001
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   St. Kitts and Nevis   Registered   S2 of 1996   5/2/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   St. Lucia   Registered   289/1994   3/17/1995
 
                   
MONEYGRAM
  MoneyGram   St. Vincent and the   Registered   284/2008   12/17/2008
 
  International, Inc.   Grenadines            
 
                   
MONEYGRAM
  MoneyGram   Swaziland   Pending   358/06   7/27/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Sweden   Registered   301324   5/5/1995
 
  Systems, Inc.                
 
                   
DESIGN ONLY
  MoneyGram Payment   Switzerland   Registered   474601   7/27/2000
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Switzerland   Registered   423149   3/25/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Taiwan   Registered   77845   9/1/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Tajikistan   Pending   9009697   4/15/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Tangier   Registered   10909   3/7/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Tanzania   Pending   B11577942   7/28/06
 
  International, Inc.                

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Thailand   Registered   SM35218   9/27/2007
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Tonga   Pending   TOM/M/09/02134   6/19/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Trinidad and Tobago   Registered   B23321   12/12/1994
 
  Systems                
 
                   
MONEYGRAM
  MoneyGram Payment   Tunisia   Registered   EE.95.156.2   12/1/1995
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN (COLOR)
  MoneyGram Payment Systems, Inc.   Turkey   Registered   2002 22450   5/9/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Turkey   Registered   2002/22451   9/5/2002
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Turks and Caicos   Registered   15653   11/18/2008
 
  International, Inc.   Islands            
 
                   
MONEYGRAM
  MoneyGram Payment   Uganda   Registered   28965 & 28966   7/26/2006
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Ukraine   Registered   69026   11/15/2006
 
                   
MONEYGRAM
  MoneyGram Payment   Ukraine   Registered   79462   7/25/2007
 
  Systems, Inc.                
 
                   
MONEYGRAM AND GLOBE WITH ARROWS DEVICE
  MoneyGram Payment Systems, Inc.   United Arab Emirates   Registered   49429  
1/24/2005

                   
 
                   
MONEYGRAM
  MoneyGram Payment   United Kingdom   Registered   1584414   9/15/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Uzbekistan   Registered   997814   3/12/2009
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Venezuela   Registered   S003616   2/9/1996
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Vanuatu   Registered   10586   8/21/2009
 
  Systems, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Viet Nam   Registered   37476   2/11/2000
 
                   
MONEYGRAM
  MoneyGram Payment   Viet Nam   Registered   16690   5/8/1995
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram Payment   Virgin Islands (British)   Registered   2539   5/15/2009
 
  Systems, Inc.                
 
                   
MONEYGRAM
  MoneyGram   West Bank   Registered   16202   10/4/2010
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Yemen   Registered   30365   6/11/2007
 
  International, Inc.                

 



--------------------------------------------------------------------------------



 



                                      App/Reg   App/Reg Trademark   Owner  
Country   Status   Number   Date
MONEYGRAM
  MoneyGram   Zambia   Registered   548/2006   7/21/2006
 
  International, Inc.                
 
                   
MONEYGRAM
  MoneyGram   Zambia   Registered   549/2006   7/21/2006
 
  International, Inc.                
 
                   
GLOBE W/ ARROWS DESIGN
  MoneyGram Payment Systems, Inc.   Zimbabwe   Registered   845/2002   10/7/2002
 
                   
MONEYGRAM
  MoneyGram Payment   Zimbabwe   Registered   844/2002   10/7/2002
 
  Systems, Inc.                
 
                   

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
TO
SECURITY AGREEMENT
Commercial Tort Claims
None.

 